Citation Nr: 9930779	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-17 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for rhinitis and loss of 
sense of smell secondary to surgery, claimed as a nasal 
disorder.

2. Entitlement to service connection for balanitis.

3. Whether new and material evidence has been submitted to 
reopen the claim for service connection for diabetes 
mellitus.

4. Entitlement to an increased disability evaluation for 
residuals of a left knee injury, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from February 1962 to 
March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions dated in April and September 
1998 by the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO).

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
diabetes mellitus is the subject of the remand immediately 
following this decision.


FINDINGS OF FACT

1. There is no competent evidence of record of to establish 
the presence of balanitis which is related to the 
appellant's service or a service-connected disability.

2. There is no competent evidence of record of current 
rhinitis and a loss of sense of smell secondary to surgery 
performed during service.

3. The appellant's left knee disability is manifested by 
complaints of pain on motion with an unstable gait and is 
productive of limitation of flexion to approximately 30 
degrees, anterior, posterior and lateral instability with 
mild degenerative changes and mild joint space narrowing 
on x-ray examination.


CONCLUSIONS OF LAW

1. The claims for service connection for balanitis and 
rhinitis and loss of sense of smell secondary to surgery 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2. The criteria for a 30 percent evaluation for residuals of 
a left knee injury are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well Grounded Claims

Balanitis and Rhinitis with Loss of Sense of Smell Secondary 
to Surgery

[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of a well grounded claim for service connection for 
balanitis and rhinitis with loss of sense of smell secondary 
to surgery.  As noted above, to meet the requirement of a 
well grounded claim such to allow for analysis of the merits 
of the claim for service connection, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown supra.

In this case, the record is entirely void of any competent 
evidence to establish the presence of a current, chronic 
balanitis which is related to the appellant's period of 
active duty.  Although the service medical records reflect 
the appellant was circumcised during service, there is no 
evidence of a chronic balanitis during the appellant's period 
of active duty.  Furthermore, there is no competent current 
evidence of rhinitis with loss of sense of smell secondary to 
surgery performed during service.  The Board notes that the 
service medical records reflect the appellant underwent minor 
surgery for the removal of a flap of skin to clear his nasal 
passages.  Subsequent reports during service and service 
separation examination reflect no evidence of any nasal 
disability related to that procedure.  In view of the lack of 
this evidence, the appellant's claims fail to meet the first 
requirement of a well grounded claim, specifically medical 
evidence of a current disability.  

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence and 
relationship between any disability and his service or a 
service-connected disability are found to be inherently 
incredible when viewed in the context of the total record.  
While the appellant may be competent to offer evidence 
regarding symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), 
he is not competent to diagnose the presence of a current 
disability or to relate the presence of any current 
disability to any particular event or period of time.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

The Board has carefully considered the appellant's statements 
and contentions with respect to his claims for service 
connection; however, through these statements alone, he 
cannot meet the burden imposed by section 5107(a) merely by 
presenting lay beliefs as to his current diagnosis and it's 
relationship to service because his current diagnosis and 
it's relationship to any causative factor or other 
disability, as noted above, is a medical conclusion and lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet.App. 492 (1992).  Consequently, lay 
assertions of medical etiology or diagnosis cannot constitute 
evidence to render a claim well grounded under section 
5107(a). 

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
claims are not well grounded, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not put VA on notice 
of the existence of any additional evidence that, if 
submitted, could make his claim well grounded.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).

In addition, the Board notes that the appellant, in his VA 
Form 9, Substantive Appeal dated in November 1998, has 
requested consideration of the provisions of 38 U.S.C.A. 
1154(b).  However, since the factual occurrence of a disease 
or disability during combat service is not at issue in this 
case, this provision is not found to be applicable.



II.  Increased Disability Evaluation for Residuals of a Left 
Knee Injury

Initially, the Board notes that the appellant's claim for an 
increased disability evaluation for residuals of a left knee 
injury are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  His assertions regarding an increase in severity 
of the left knee disability are deemed sufficient to render 
his claim plausible.

Review of the record reveals that the appellant was granted 
service connection for residuals of a left knee injury in 
March 1970.  The rating board noted that the appellant 
injured his knee in 1963 while playing football.  No 
significant findings were noted on VA examination in January 
1970 and a noncompensable disability evaluation was assigned 
effective from September 23rd, 1969.

In February 1983, the RO increased the appellant's disability 
evaluation for his left knee to the 10 percent level.  It was 
noted that the appellant was experiencing some difficulty 
with his knee and that x-ray examination revealed the 
presence of very minimal osteophyte formation at the medial 
femoral condyle, both medially and at the intercondylar notch 
area.  The 10 percent evaluation was assigned effective from 
November 9th, 1982.

In October 1998, the RO increased the disability evaluation 
for the appellant's left knee disorder to the 20 percent 
level.  The rating board noted that the evidence revealed the 
presence of symptoms analogous to moderate recurrent 
subluxation or lateral instability of the knee.  The 20 
percent evaluation was assigned effective January 15th, 1998.  

Analysis

The appellant's residuals of a left knee injury are currently 
evaluated pursuant to Diagnostic Code 5257 which provides 
that slight impairment of the knee with recurrent subluxation 
or lateral instability warrants a 10 percent disability 
evaluation.  A moderate knee impairment warrants a 20 percent 
disability evaluation and a severe impairment warrants a 30 
percent disability evaluation.  Other potentially applicable 
Diagnostic Codes include 5260 and 5261.  Code 5260 provides 
for a noncompensable disability evaluation where flexion is 
limited to 60 degrees, a 10 percent rating for flexion 
limited to 45 degrees, a 20 percent rating where flexion is 
limited to 30 degrees and a 30 percent rating where flexion 
is limited to 15 degrees.  Pursuant to Code 5261, where 
extension is limited to 5 degrees, a noncompensable 
disability evaluation is warranted.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  The 
Board notes that the evidence does not demonstrate the 
presence of any limitation of extension of the left knee.

After review of the evidence of record, the Board concludes 
that the appellant's left knee disability is more 
appropriately evaluated at the 30 percent level as a severe 
impairment pursuant to Diagnostic Code 5257.  In reaching 
this conclusion, the Board places particular emphasis upon 
the findings noted on VA examinations in September 1998 and 
March 1999.  In September 1998, there was objective evidence 
of painful motion with instability, weakness and tenderness.  
It was further noted that the appellant walked with a 
"terribly wobbling gait using a cane and holding his left 
knee straight."  Left knee range of motion was flexion to 92 
degrees and extension to 0 degrees with anterior, posterior 
and lateral instability.  X-ray examination revealed mild 
degenerative changes.  In March 1999, it was noted that there 
was pain on rotation of the knee and while extension was 
normal, flexion was limited to approximately 30 degrees.  X-
ray examination revealed no interval change since the 1998 
examination and the diagnoses included traumatic arthritis of 
the left knee with decreased range of motion.

The Board believes that the overall disability picture 
manifested by instability as well as varying limitation of 
motion with a significant gait impairment and x-ray evidence 
of degenerative changes meets the criteria for a severe 
impairment of the left knee pursuant to Code 5257.  While the 
appellant through his representative has argued that 
consideration of a separate evaluation is in order pursuant 
to VAOGCPREC 23-97, which provides that an appellant who has 
arthritis and instability of the knee may be rated separately 
pursuant to Code 5257 and 5003, the Board has taken both the 
presence of arthritis and instability into consideration and 
concluded that the increased evaluation to the 30 percent 
level under Code 5257 adequately contemplates any additional 
disability attributable to the presence of arthritis.  The 
Board takes this approach in light of the variable findings 
on the most recent examinations in which the appellant's 
range of motion, documented as impairment in flexion, varied 
from a limitation to 92 degrees (noncompensable under Code 
5260) in September 1998, to a limitation to approximately 30 
degrees in March 1999 (equating to a 20 percent rating under 
Code 5260) in March 1999. 

As noted above, the current evaluation is determined by 
consideration of the overall disability picture demonstrated 
by the record to arrive at the appropriate level of 
functional impairment such to provide for fair compensation 
in this case.  In so doing, the Board has carefully 
considered all applicable statutory and regulatory provisions 
to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding 
in Deluca v. Brown, 8 Vet. App. 202 (1995), regarding 
functional impairment attributable to pain. 

Accordingly, in view of the above, entitlement to a 30 
percent evaluation for residuals of a left knee injury is 
warranted.  

In view of the above favorable action and the appellant's 
October 1998 statement that he specifically seeks a 30 
percent evaluation for his left knee disability, this 
decision is deemed to be a full grant of benefits sought on 
appeal.


ORDER

Service connection for balanitis and rhinitis with a loss of 
sense of smell secondary to surgery is denied.

A 30 percent evaluation for residuals of a left knee injury 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.


REMAND

Review of the record reveals that additional development is 
necessary regarding the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for diabetes mellitus.  

The Board notes that the appellant's representative has 
requested that this issue be returned to the RO for the 
issuance of a Supplemental Statement of the Case with 
appropriate citation to and discussion of the laws and 
regulations regarding finality of prior Board decisions.  The 
record reflects that in June 1982, the Board denied service 
connection for diabetes mellitus.  However, in their 
September 1998 decision, the RO adjudicated the issue on the 
merits.  The Statement of the Case issued in November 1998 
did not provide the appellant with the laws and regulations 
applicable to finality of the prior Board decision.  In view 
of these circumstances and the representative's request, the 
Board concludes that this issue requires additional 
procedural development.

Accordingly, this case is REMANDED for the following action:

1. While this case is in remand status, 
the appellant and his representative 
may submit additional evidence and/or 
argument on the appealed issue.  
Kutscherousky v. West, 12 Vet. App. 
369 (1999); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The 
appellant is further advised that he 
should assist the RO, to the extent 
possible, in the development of his 
claims, and that failure to cooperate 
may result in an adverse decision.  
Wood v. Derwinski, 1 Vet.App. 191, 193 
(1991).

2. The RO must readjudicate the 
appellant's claim for service 
connection for diabetes mellitus on 
the basis of finality of the June 1982 
decision by the Board.  If the benefit 
is denied, the appellant must be 
provided with a Supplemental Statement 
of the Case with citation to and 
discussion of the applicable laws and 
regulations.

3. Following completion of the foregoing, 
the RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been 
conducted and completed in full.  If 
any development is incomplete, 
corrective action is to be 
implemented.  Stegall v. West, 11 
Vet.App. 268 (1998)

If the benefits remain denied, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case (SSOC) which provides citation to and discussion 
of the relevant law and regulations and they should be 
provided a reasonable period of time in which to respond to 
the SSOC.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review.  The appellant 
need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals







